AGREEMENT

        THIS AGREEMENT by and between Snap-on Incorporated, a Delaware
corporation (the “Company”), and Jack D. Michaels (the “Executive”), is
effective as of December 3, 2004 (the “Effective Date”).

        WHEREAS, the parties are executing this Agreement to evidence the
parties’ understanding with respect to the payments and benefits that will be
provided to the Executive in the event that his employment is terminated by the
Company without Cause during the Term.

        NOW, THEREFORE, it is hereby agreed as follows:

        1.       DEFINITIONS

          (a)        CAUSE.  “Cause” shall mean that prior to the Executive’s
termination of employment, the Executive shall have (i) engaged in any act of
fraud, embezzlement, or theft in connection with his duties as an executive or
in the course of employment with the Company or its subsidiaries; (ii)
wrongfully disclosed any secret process or confidential information of the
Company or its subsidiaries; (iii) participated without the written consent of
the Company’s Board of Directors (the “Board”) in the management of any business
enterprise which manufactures or sells any product or service competitive with
any product or service of the Company or its subsidiaries (other than the mere
ownership of less than five (5) percent of the securities in any enterprise and
exercise of any ownership rights related thereto); and in any such case the act
shall have been determined by the Board to have been materially harmful to the
Company; or (iv) willfully engaged in conduct which is demonstrably and
materially injurious to the Company or its subsidiaries, monetarily or
otherwise.


          (b)       COVERED PERIOD.  The “Covered Period” shall mean the period
of time beginning on the Date of Termination and ending on December 3, 2007.


          (c)       DATE OF TERMINATION.  The “Date of Termination” shall mean
the date on which the termination of the Executive’s employment is effective.


          (d)       TERM.  The “Term” shall mean the period of time beginning on
the Effective Date and ending on December 3, 2007.


        2.       OBLIGATIONS OF THE COMPANY UPON TERMINATION OF EMPLOYMENT OTHER
THAN FOR CAUSE.  If the Company terminates the Executive’s employment during the
Term for any reason other than Cause, then, subject to the provisions of this
Agreement, the Executive shall receive the payments and benefits described in
this Section 2. The Company shall pay to the Executive an amount that is equal
to the base salary that the Executive would have been paid during the Covered
Period, using the rate that had been in effect immediately prior to the Date of
Termination, had the termination of employment not occurred (the “Salary
Payment”). The Salary Payment shall be paid, in the sole discretion of the
Company, in a lump sum payment within ten (10) business days following the Date
of Termination or in substantially equal monthly payments over the Covered
Period. The Company shall also pay to the Executive an annual incentive payment
for each fiscal year of the Covered Period (the “Annual Incentive Payment”). The
Annual Incentive Payment shall be (i) determined using the Executive’s annual
incentive opportunity immediately prior to the Date of Termination and the
Executive’s performance as assessed by the Board and (ii) paid within sixty (60)
days after the Annual Incentive Payment is calculated for the applicable fiscal
year. During the Covered Period the Company shall also provide the Executive
with continued health, disability, life and other insurance benefits
substantially similar to the benefits provided during such period to the elected
officers of the Company. The payments made hereunder shall not be included as
compensation for purposes of calculating the Executive’s retirement benefits
from the Company.

--------------------------------------------------------------------------------


        3.       RESTRICTIVE COVENANT.

          (a)        The Executive shall be subject to the restrictive covenant
regarding confidentiality set forth in Section 3(b) hereof (the “Restrictive
Covenant”) and the Restrictive Covenant shall apply indefinitely. In addition to
any other available remedies the Company may have available to it, if the
Executive violates the Restrictive Covenant, then, (i) to the extent that the
Executive is entitled to payment(s) under Sections 2, all such payments which
have not yet been paid shall be immediately forfeited, and (ii) any further
continuation of benefits (as set forth in Section 2 hereof) shall immediately
cease.


          (b)       CONFIDENTIALITY. Except with the consent of the Company, the
Executive shall not take, disclose, use, sell or otherwise transfer any
confidential or proprietary information of the Company or any subsidiary or
affiliate, including but not limited to information regarding current and
potential customers, clients, counterparts, organization, employees, finances
and financial results, and methods of operation, transactions and investments,
so long as such information has not otherwise been disclosed to the public or is
not otherwise in the public domain, except as required by law or pursuant to
legal process; and the Executive shall return to the Company, promptly following
the Date of Termination, any information, documents, materials, data, manuals,
computer programs or device containing information relating to the Company or
any subsidiary or affiliate, and each of their customers, clients and
counterparts, which came into the Executive’s possession or control during his
employment.


        4.       NON-EXCLUSIVITY OF RIGHTS.  Nothing in this Agreement shall
limit or otherwise affect such rights as the Executive may have under any
contract or agreement with the Company. Vested benefits and other amounts that
the Executive is otherwise entitled to receive under any plan, policy, practice
or program of, or any contract of agreement with, the Company on or after the
Date of Termination shall be payable in accordance with the terms of each such
plan, policy, practice, program, contract or agreement, as the case may be,
except as explicitly modified by this Agreement.

        5.       MISCELLANEOUS.

          (a)        The determination of whether Cause exists, or whether the
Executive’s employment was constructively terminated because the
responsibilities of Executive’s job, or the level of the Executive’s position
within the Company is substantially reduced, shall be within the sole discretion
of the Board, which discretion shall not be exercised unreasonably.


          (b)        This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Wisconsin, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified except by a written agreement executed by the parties
hereto or their respective successors and legal representatives.


          (c)        All notices and other communications under this Agreement
shall be in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:










2

--------------------------------------------------------------------------------


If to the Executive:

c/o Snap-on Incorporated
10801 Corporate Drive
P. O. Box 1430
Pleasant Prairie, WI 53158 If to the Company:

Snap-on Incorporated
2801 80th Street
Kenosha, WI 53141-1430
Attention: Chief Legal Officer


or to such other address as either party furnishes to the other in writing in
accordance with this Section 5(c). Notices and communications shall be effective
when actually received by the addressee.

          (d)        The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.


          (e)        Notwithstanding any other provision of this Agreement, the
Company may withhold from amounts payable under this Agreement all federal,
state, local and foreign taxes that are required to be withheld by applicable
laws or regulations.


          (f)        The Executive’s or the Company’s failure to insist upon
strict compliance with any provisions of, or to assert any right under, this
Agreement shall not be deemed to be a waiver of such provision or right or of
any other provision of or right under this Agreement.


          (g)        The Executive and the Company acknowledge that, as of the
Effective Date, this Agreement supersedes any other agreement between them
concerning the subject matter hereof and that, following the Effective Date, no
such agreement shall be of any further force or effect.


        IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand
and, pursuant to the authorization of its Board, the Company has caused this
Agreement to be executed in its name on its behalf, all as of the day and year
first above written.


SNAP-ON INCORPORATED



By:   

/s/  Bruce S. Chelberg

--------------------------------------------------------------------------------

Title:    Director and Chairman of the Organization and Executive
Compensation Committee of the Board of Directors





/s/  Jack D. Michaels

--------------------------------------------------------------------------------

EXECUTIVE






3